Mahan, P. J.
(dissenting) : I cannot concur in the judgment of the court in-this case. Assuming, as it has been assumed by counsel on both sides of the case, that the facts disclosed by this record .are the same as those contained in the record when the case *200was here before, I am clearly of the opinion’ that it was a question to be submitted to the jury as to whether the child, Odin Toyne, came to its death by the negligence of the defendant's employees. This court in its former opinion misconstrued the facts, and even went so far as to determine the question of negligence upon the facts, where, as I say, it was a question for the jury, and the jury alone. The court in that opinion assumes that the evidence establishes the fact that the children were not within view of the engineer or fireman, but were concealed by a cattle-guard beside the track, and were not upon the track at the time the engine struck them. To reach this conclusion it was necessary to ignore natural laws —the laws of gravitation. As a matter of fact, it was impossible in my judgment that the child could have been thrown in the direction, and to the height, and to the distance that he was thrown by coming in contact with any part of the side of the train as low as the steps of the car. Contact with any other part of the engine than that of the cowcatcher could not have accomplished the result that was accomplished. Nor does it seem to me possible that the fragments of the toy wagon, which the children were drawing, could have been found in the situation in which they were found unless it had been caught by the cow-catcher of the engine. Upon the record before us the facts are entirely different from those assumed in the former opinion, and we ought not to be bound by it. Two juries, under fair, clear instructions of the court, have found the same verdict in effect, and in my judgment the evidence warranted this finding upon the part of the last jury, and the judgment ought to have been affirmed, notwithstanding the former decision of this court.